Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 3 – 7, 9 – 13, and 16 – 4 have been examined. Claims 2, 8, and 14 – 15 have been canceled by Applicant.

Allowable Subject Matter
Claims 1, 3 – 7, 9 – 13, and 16 – 24 are allowed.

The following is an examiner’s statement of reasons for allowance: Daniel (4,749,317) discloses a mobile extraction assembly similar to the instant invention; however Daniel, either alone or in combination, neither discloses nor suggests a mobile extraction assembly comprising a claw member that is pivotably coupled to the frame, the claw member including at least one hook at a distal end of the claw member for selectively anchoring the cart to ground, and two lower frame members that each includes an elbow bend and a knee bend, the cart including two coaxially- aligned wheels mounted to the lower frame members along a length of the frame between the respective elbow bends and knee bends, wherein the knee bends are configured to contact ground when the cart is in the decline orientation and the elbow bends are configured to contact the ground when the cart is in the upright orientation. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.